Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following:
(i) With regard to Fig. 1B, the designator "100" should be changed to the designator --150--. See paragraph [0021] of Applicant's specification, "FIG. 1B is a schematic illustration of a "fully populated" data storage device 150."
(ii) With regard to the drawings, here is no depiction of designators "506A-506H" as set forth in paragraph [0034] of Applicant's specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 18-20 are objected to because of the following informalities:  
	(i) With regard to claim 3 (line 9), the term "form" should be changed to the term --from--.-.  
(ii) With regard to claim 19 (line 9), the term "form" should be changed to the term --from--. 
(iii) With regard to claims 18-20, the language set forth therein nearly parallels or is identical to the language in claims 2-4, respectively, with both claim sets depending from independent claim 1. Thus, claims 18-20 should be cancelled as being duplicates of claims 2-4, or the dependency of claim 18 should be changed to depend, e.g. from claim 17 (which has claim 15 as the independent claim).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2006/0056096 A1) in view of Alexander et al. (US 2008/0062556 A1).
	As per claim 1 (and analogously, as per claim 7), Nakajima et al. (US 2006/0056096 A1) discloses a data storage device (e.g., 100) comprising: a base-deck (e.g., the lowermost supporting base structure of the housing of the magnetic disk drive (100) which supports the structures disposed within the housing of (100) - e.g., see Fig. 6); at least one data storage disc (e.g., 101) located above the base-deck; a shaft (e.g., 103a) having an end coupled to the base-deck (e.g., see Fig. 18B), the shaft (e.g., 103a) extending perpendicular from the base-deck (e.g., see Fig. 18B); a head stack assembly (HSA) (e.g., 103, 1, 2 - see Fig. 18B) comprising at least one head gimbal assembly (HGA) having a load beam (e.g., 1) and a head (e.g., 2) positioned at a first end of the HSA and configured to interact with a surface (e.g., surface of disk (101)- see Fig. 18B) of the at least one data storage disc (101), the HSA further comprising a second end that is movably mounted on the shaft (103a) (e.g., see, inter alia, paragraph [0171]); and an elevator (e.g., 150/151) configured to linearly move the HSA along the shaft (103a) to adjust a distance between the load beam (1) and the surface of the at least one data storage disc (101) in response to receiving a first feedback signal associated with the interaction of the head (2) with the surface of the at least one data storage disc (101) (e.g., see, inter alia, paragraph [0171], "an output value detecting processor 141 for detecting the output voltage value of a readout signal from the magnetic disk 101 by the magnetic head slider 2; a flying height identifying processor 142 for identifying the flying state of the magnetic head slider 2 with respect to the magnetic disk 101 based on the output voltage value of the readout signal; a moving amount calculating processor 143 for calculating a displacement for driving the arm part up-and-down movement mechanism 150 corresponding to the identified flying state; and a movement controlling processor 144 for driving the arm part up-and-down movement mechanism 150 based on the calculated displacement"), the first feedback signal being one of a plurality of feedback signals employed by the elevator (150/151) to adjust the distance between the load beam (1) and the surface of the at least one data storage disc (101) - that is, see, inter alia, Fig. 21 and paragraph [0178], wherein the plurality of feedback signals includes the step (S213) whereby the comparison of the detected output value signal is made, and then if condition (1) is met, the moving amount is calculated (at step S214) and the control movement amount of (150) is adjusted and the cycle repeats again, with another detected output value of the readout signal (i.e., "plurality of feedback signals") occurring again. 
	As per clam 1, however, Nakajima et al. (US 2006/0056096 A1) remains silent with respect to wherein the (first) feedback signal is in response from a piezoelectric (PZT) sensor in the HSA, and, as per claim 7, wherein the elevator configured to linearly move the HSA with respect to the disk, via a function of a plurality of different feedback signals from different sources.
Such PZT sensors (as per claim 1) for detecting the distance of a head to the disk and/or a plurality of different feedback signals from different sources (as per claim 7), is well-known in the art.
	As just one example, Alexander et al. (US 2008/0062556 A1) discloses an analogous data storage device, in the same field of endeavor as Nakajima et al. (US 2006/0056096 A1), wherein, as per claim 1, a feedback signal is generated from a piezoelectric sensor that is utilized in detecting the vertical position of the head (e.g., 218) relative to the underlying data storage disc (e.g., see, inter alia, paragraph [0015]).
As per claim 2 (and claim 18), Alexander et al. (US 2008/0062556 A1) discloses wherein the piezoelectric sensor (242) comprises a micro-actuator coupled to the first HGA (via frame (250)).  
	Additionally, as per claim 5, Alexander et al. (US 2008/0062556 A1) further discloses wherein the piezoelectric sensor (242) is coupled to the head (118) (via frame (250)).  
Additionally, as per claim 6, Alexander et al. (US 2008/0062556 A1) further discloses wherein the first signal is obtained from the piezoelectric sensor (242) when the head interacts with the surface of the at least one data storage disc (108) (see, inter alia, paragraph [0015]).
Additionally, as per claim 7, wherein the vertical movement of the head, as sensed by piezoelectric sensor (242) , with respect to the disk, is a function of a plurality of different feedback signals from different sources (e.g., the piezoelectric sensor (242) positioned at the "top" as depicted in Fig.2, and the different piezoelectric sensor (242) positioned at the "bottom" as depicted in Fig.2).
Given the express teachings and motivations, as espoused by Alexander et al. (US 2008/0062556 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the (first) feedback signal (as applied to the elevator of Nakajima et al. (US 2006/0056096 A1)) (as per claim 1) and wherein the vertical movement of the head, as sensed by piezoelectric sensor (242) , with respect to the disk, is a function of a plurality of different feedback signals one signal from the from different sources (as per claim 7), in addition to the other features of the dependent claims as noted, supra, in order to adjust the distance between the head (and attached load beam), via a piezoelectric sensor in the HSA, as taught by Alexander et al. (US 2008/0062556 A1), in order to advantageously micro-actuate the head to position read/write elements of the head accurately relative to data tracks on a data storage disc and additionally, sense the vertical movement of the head relative to the disc (e.g., contact). See paragraph [0015] of Alexander et al. (US 2008/0062556 A1). 
	
Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boutaghou (US 2002/0097514) in view of Alexander et al. (US 2008/0062556 A1).
	As per claim 7, Boutaghou (US 2002/0097514) discloses a data storage device comprising: a base-deck (e.g., CHASSIS in Fig. 2); at least one data storage disc (e.g., 104) located above the base-deck; a shaft (e.g., 146 and/or 152) having an end coupled to the base-deck, the shaft (e.g., 146 and/or 152) extending perpendicular from the base-deck; a head stack assembly (HSA) (including (122/load beam and associated structure supporting a head (102) at a distal end thereof, as depicted in Fig. 2) comprising a first head gimbal assembly (HGA) having a first load beam and a first head (102) positioned at a first end of the HSA and configured to interact with a first surface (e.g., 118) of the at least one data storage disc (104), the HSA further comprising a second end (e.g., end of (122) coupled to (106) that moves via bearings (156) - see Figs. 2, 3) that is movably mounted on the shaft; and an elevator (structures that move (144) and HSA vertically - see Fig. 3) configured to linearly move the HSA along the shaft to adjust a distance between the first load beam and the surface of the at least one data storage disc (104) as a function of a feedback signal (e.g., see paragraph [0033] - "read back signals from the transducer elements."   
	As per claim 7, Boutaghou (US 2002/0097514) does not expressly disclose wherein the feedback signal is a function of a plurality of different feedback signals from different sources.  
	However, Alexander et al. (US 2008/0062556 A1) discloses an analogous data storage device, in the same field of endeavor as Boutaghou (US 2002/0097514), wherein, as per claim 7, a differently sourced feedback signal is generated from a piezoelectric sensor that is utilized in detecting the vertical position of the head (e.g., 218) in a fine positioning manner (e.g., close contact with the vertical, z-height direction, with a magnetic disc) (e.g., see, inter alia, paragraph [0015]), as per claim 8, which is a separate and distinct signal from a coarse moving vertical adjustment of the actuator (as per claim 8) along the shaft, of Boutaghou (US 2002/0097514).
Additionally, as per claim 11, Alexander et al. (US 2008/0062556 A1) discloses the separate and distinct (fine positioning) sensor of Alexander et al. (US 2008/0062556 A1), as the second source (when combined with Boutaghou (US 2002/0097514)), comprises a piezoelectric sensor (242) in the HSA - paragraph [0015].  
As per claim 12, Alexander et al. (US 2008/0062556 A1) discloses wherein the piezoelectric sensor (242) comprises a micro-actuator coupled to the first HGA (via frame (250)).  
As per claim 13, Alexander et al. (US 2008/0062556 A1) discloses wherein the piezoelectric sensor (242) is coupled to the first head (118) (via frame (250)).
Given the express teachings and motivations, as espoused by Alexander et al. (US 2008/0062556 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the additionally (and differently sourced, finely positioning) feedback signal (as applied to the feedback, coarse and differently sourced signal) elevator of Boutaghou (US 2002/0097514), as well as the features of claims 8, 11-13, in order to adjust the distance between the head (and attached load beam), via a piezoelectric sensor in the HSA, as taught by Alexander et al. (US 2008/0062556 A1), in order to advantageously micro-actuate the head to position read/write elements of the head accurately relative to data tracks on a data storage disc and additionally, sense the vertical movement of the head relative to the disc (e.g., contact), when combined with the elevator and coarsely positioned HSA of Boutaghou (US 2002/0097514).. See paragraph [0015] of Alexander et al. (US 2008/0062556 A1). 
	Moreover, as per claims 9 and 10, although Boutaghou (US 2002/0097514) remains silent with regard to wherein the first source comprises a HSA position encoder (per claim 9), and/or wherein the first source comprises an optical measurement feedback system (per claim 10), Official notice is taken that position encoders and/or optical measurement feedback systems, are notoriously old and well known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed made to provide the first source as comprising a HSA position encoder (per claim 9), and/or wherein the first source comprises an optical measurement feedback system (per claim 10), as is known in the art, in order to simply provide conventional and readily available inexpensive elements used in positioning of heads and/or  support structures, relative to a disc media, as is well-known, established and appreciated in the art. 
.   
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Boutaghou (US 2002/0097514) in view of Che et al. (US 7,180,692 B1).
	As per claim 15, Boutaghou (US 2002/0097514) discloses a data storage device comprising: a base-deck (e.g., CHASSIS in Fig. 2); at least one data storage disc (e.g., 104) located above the base-deck; a shaft (e.g., 146 and/or 152) having an end coupled to the base-deck, the shaft (e.g., 146 and/or 152) extending perpendicular from the base-deck; a head stack assembly (HSA) (including (122/load beam and associated structure supporting a head (102) at a distal end thereof, as depicted in Fig. 2) comprising a first head gimbal assembly (HGA) having a first load beam and a first head (102) positioned at a first end of the HSA and configured to interact with a first surface (e.g., 118) of the at least one data storage disc (104), the HSA further comprising a second end (e.g., end of (122) coupled to (106) that moves via bearings (156) - see Figs. 2, 3) that is movably mounted on the shaft; and an elevator configured to linearly move the HSA along the shaft to adjust a distance between the first load beam and the surface of the at least one data storage disc (104) in response to a feedback signal (e.g., see paragraph [0033] - "read back signals from the transducer elements."   
	As per claim 15, Boutaghou (US 2002/0097514) does not expressly disclose wherein the feedback signal is a Wallace spacing feedback signal.  
	However, Che et al. (US 7,180,692 B1) discloses an analogous data storage device, in the same field of endeavor as Boutaghou (US 2002/0097514), wherein, as per claim 15, a Wallace spacing feedback signal is utilized in controlling the spacing of a head (and its associated supporting structure) in a vertical, elevating direction, relative to an underlying magnetic storage disc (e.g. see col. 2, ll. 24-27; col. 7, ll. 8-20 of Che et al. (US 7,180,692 B1)).
Given the express teachings and motivations, as espoused by Che et al. (US 7,180,692 B1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the feedback signal of Boutaghou (US 2002/0097514) as being a Wallace spacing feedback signal, as is well-known in the art, as evidenced by Che et al. (US 7,180,692 B1), in order to advantageously use a feedback signals that is known to be sensitive to signals emanating from the disc, in an accurate manner, utilizing a simple and efficient read signal. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boutaghou (US 2002/0097514) in view of Che et al. (US 7,180,692 B1) as applied to claim 15 above, and further in view of Alexander et al. (US 2008/0062556 A1).
See the description of Boutaghou (US 2002/0097514) in view of Che et al. (US 7,180,692 B1), supra.
As per claim 16, Boutaghou (US 2002/0097514) in view of Che et al. (US 7,180,692 B1) remains silent with respect to wherein the Wallace spacing feedback signal is one of a plurality of feedback signals employed by the elevator to adjust the distance between the load beam and the surface of the at least one data storage disc.  
As per claim 17, Boutaghou (US 2002/0097514) in view of Che et al. (US 7,180,692 B1) remains silent with regard to wherein the plurality of feedback signals comprises a feedback signal from a piezoelectric sensor in HSA.
However, Alexander et al. (US 2008/0062556 A1) discloses an analogous data storage device, in the same field of endeavor as Boutaghou (US 2002/0097514)/ Che et al. (US 7,180,692 B1), wherein, as per claim 16, a differently sourced feedback signal is generated from a piezoelectric sensor that is utilized in detecting the vertical position of the head (e.g., 218) in a fine positioning manner (e.g., close contact with the vertical, z-height direction, with a magnetic disc) (e.g., see, inter alia, paragraph [0015]), as per claim 16, which is a separate and distinct signal from a coarse moving vertical adjustment of the actuator (as per claim 16) along the shaft, of Boutaghou (US 2002/0097514).
Additionally, as per claim 17, Alexander et al. (US 2008/0062556 A1) discloses the separate and distinct (fine positioning) sensor of Alexander et al. (US 2008/0062556 A1), as the second source (when combined with Boutaghou (US 2002/0097514)), comprises a piezoelectric sensor (242) in the HSA - paragraph [0015].  
Given the express teachings and motivations, as espoused by Alexander et al. (US 2008/0062556 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the additionally (and differently sourced, finely positioning - a plurality of feedback signals) feedback signal (as applied to the feedback, coarse and differently sourced signal) elevator of Boutaghou (US 2002/0097514)/ Che et al. (US 7,180,692 B1), in order to adjust the distance between the head (and attached load beam), via a piezoelectric sensor in the HSA, as taught by Alexander et al. (US 2008/0062556 A1), in order to advantageously micro-actuate the head to position read/write elements of the head accurately relative to data tracks on a data storage disc and additionally, sense the vertical movement of the head relative to the disc (e.g., contact), when combined with the elevator and coarsely positioned HSA of Boutaghou (US 2002/0097514). See paragraph [0015] of Alexander et al. (US 2008/0062556 A1). 
 
Allowable Subject Matter
Claims 3, 4, 14, (and claims 19, and 20, assuming their dependency is changed to indirectly depend from another independent claim, e.g., claim 17) are tentatively objected to as being dependent upon a rejected base claim, but, pending an updated search, amendments or arguments presented by the Applicant and considered by the Examiner in reply to this office communication, would be favorably considered if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein a head and associated supporting structure is adjusted in a z-height direction, reactive to a magnetic disk surface.
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688